Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reasons for Allowance

Applicant has filed a request for continued examination in light of an IDS and non-patent literation filed on 8/02/2022.   The claims remain allowable for Examiner’s reasons stated herein. The newly submitted art of Wu (US Patent No. 7,064,994) teaches some elements but does not teach the claimed limitations in the independent claims and associated dependent claims.   
2. 	The disclosed prior of Wu similarly reflects only some of the instant applications elements   Wu teaches in column 3, lines 18 – 24: that a “Service processor 150 may further be configured to cause a memory controller 130 to insert one or more idle cycles between a plurality of memory accesses in response to detecting that the current draw of the memory subsystems 140 is above a predetermined threshold. In this matter, over-temperature and/or over-current conditions may be limited.”   But Wu does not teach that “memory has stored thereon instructions that, when executed by the
controller, cause the controller to provide a power profile of the storage device based on
the power measurement information measuring the power consumed by the controller
and the power consumed by the memory to the host processor for sending to a cloud
service provider.” In no paragraph does Wu teach the information about the power being consumed by the controller and the power consumed by the memory that is sent by the controller to a host and then to a cloud device.  Wu also does not teach the concept of power profile of the storage device, which includes a controller and memory, as taught in the instant application independent claims 1, 11, and 20. 
No other prior art could be found, either in the IDS or the updated search that teaches all the elements of independent claims 1, 11, and 20, or the associated dependent claims.  It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116